DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant has submitted amendments to the claims on 06/27/2022. Support for the amendments come from paragraphs 18, 20, 103 and 119 of the instant specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boufounos et al (US PUB. 20160258645, herein Boufounos) in view of van den Berghe (US PUB. 20150142393) in further view of Varadi (US PUB. 20140371920) in further view of Farahmand et al (US PUB. 20180100662, herein Farahmand). 

	Regarding claim 1 and 16, Boufounos teaches A control system/A method for controlling a heating ventilation and air conditioning (HVAC) system to condition an environment, comprising: 
an input interface configured to accept an input thermal state at a location of an occupant in the environment  (0020 “an air-conditioning system generating a flow of fluid in a conditioned environment including a set of sensors for measuring values of the flow in the conditioned environment”, 0021 “an air-conditioning system, including a user input interface for receiving a setpoint;”); 
a processor (0019) configured to 
determine a target thermal state at a set of air vents connecting the HVAC system to the environment (0045 “The system can be controlled by a controller 120 responsible for accepting set-points 115, e.g., from a thermostat”, 0029, 0054 “method for controlling one or combination of a vent angle and room inlet air temperature of the air-conditioning system…vent angle optimizes the air flow, which in turn can reduce the setpoint and optimize the efficiency of the air-conditioning system.”, 0021 “including a user input interface for receiving a setpoint” Setpoints for air vents are determined.), such that the target thermal state at the air vents results in the input thermal state at the location of the occupant (0054 “FIG. 1D shows a block diagram of a method for controlling one or combination of a vent angle and room inlet air temperature of the air-conditioning system to maintain set point at certain location in the room”) according to an airflow dynamics model (ADM) connecting uneven distribution of thermal states at different locations in the environment (0047 “The system 100 is also controlled by an optimization controller 140 for updating parameters of the model of the airflow dynamics”, 0055 “the model accurately represent the dynamics of the airflow and is able to adapt to the changes in the conditioned environment, such as a room 160 caused by, e.g. opening and closing of a window or a door” 0054 “the online optimizer 195 can output a modified set point to the controller 190 and can output a vent angle to the system 100.”, Airflow dynamic modelling is used for controlling of vent angles. The model takes into account for uneven distribution of thermal states at different locations due to opening and closing of doors and windows for example), wherein the processor determines the target thermal state at the air vents based on computational fluid dynamics (CFD) calculation of dynamics of air in the environment using the ADM as a constraint (0019 “selecting, from a set of models of the airflow predetermined for the conditioned environment, a model of airflow corresponding to the selected regime; modeling the airflow using the selected model;… steps of the method are performed using at least one processor of a controller.”, the selected airflow dynamics model is used as the model for the processor based calculations. The processor based calculations correspond to the computational fluid dynamics and the ADM is the constraint since it is the one being modelled.), and the input thermal state at the location of the occupant [and the target thermal state at the air vents as boundary conditions on the distribution of thermal states in the environment] (0061 “an opening and closing of a window or a door in the room changes the boundary conditions”, 0055); 
and determine control commands to one or multiple actuators of the HVAC system producing the target thermal state at the air vents (0035 “controlling one or combination of a vent angle”, actuation of the vents cause for changes in the vent angle.);
by optimizing a cost function using an HVAC model connecting thermal states at the air vents (0054 “controlling…room inlet air temperature of the air-conditioning system to maintain set point at certain location in the room…the vent angle optimizes the air flow, which in turn can reduce the setpoint and optimize the efficiency of the air-conditioning system.”, 0071 “simplified order model 240 modified with a stability parameter by optimizing 220 a cost function 210 of the error 260 between values of the airflow determined according to the model and values of the airflow measured during the operation subject to stability constraints 225.”, 0065 “solution to the virtual control problem is the control inputs, i.e., the coefficients of the simpler model, minimizing a cost function representing the tracking error. This realization allows using model free control optimization methods to virtually control the virtual control problem to determine the coefficients of the simpler model.”, 0018 “representing a complex model of a system with a simpler model of the system can be transformed into a virtual control problem of controlling the system of the simpler model to track a reference trajectory of the performance measurements determined using the complex model of the system…solution to the virtual control problem is the control inputs, i.e., the coefficients of the simpler model, reducing a cost function representing the tracking error”, cost function optimization takes place using parameters such as measured airflow which comes from vents. Airflow is also part of the overall thermal state. Cost function optimization allows for determining control commands. Vent angles are controlled.) [with states of the actuators of the HVAC system] without relying on thermal state at different locations in the environment (0054 “controlling…room inlet air temperature of the air-conditioning system to maintain set point at certain location in the room…the vent angle optimizes the air flow, which in turn can reduce the setpoint and optimize the efficiency of the air-conditioning system.”); 
and a control interface configured to submit the control commands to the actuators of the HVAC system (0054 “FIG. 1D shows a block diagram of a method for controlling one or combination of a vent angle…to maintain set point at certain location in the room”).
Boufounos does not explicitly teach and the target thermal state at the air vents as boundary conditions on the distribution of thermal states in the environment and with states of the actuators of the HVAC system and wherein the ADM represents spatio-temporal dynamics of the air using partial differential equations (PDEs), such that the CFD calculation solves the PDEs to produce the target thermal state at the air vents. 
Van den Berghe teaches and the target thermal state at the air vents (Boufounos, 0021, 0029 “A “set-point” refers to a target value the system, such as the air-conditioning system, aim to reach and maintain as a result of the operation. The term setpoint is applied to any particular value of a specific set of control signals and thermodynamic and environmental parameters.”, 0054 “the online optimizer 195 obtains heat load estimate from the estimator 191, and determines the vent angle using the updated model 110. The vent angle optimizes the air flow”, 0045 “and outputting a set of control signals for controlling operation of the components. A supervisory controller 120 is operatively connected to a set of control devices for transforming the set of control signals into a set of specific control inputs for corresponding components.”, vent angle is a setpoint since it is a particular value of a specific set of control signals which controls thermodynamic and environmental parameters such as airflow) as boundary conditions (0076 “the DCOP-DB 162 codifies operating practices that can be used to set boundary conditions for the simulation model. Important processes codified in the DCOP-DB 162 are the control of air leakage and how the temperature and airflow are controlled within the space”, 0079 “information can be used to set boundary conditions for the simulation... information provided by the user” airflow data is used for boundary conditions. Boufounos teaches target thermal state at the air vents which control the airflow. The combination of Boufounos and van den Berghe allow for Boufounos’ data to be used for determining the boundary conditions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos with the simulation modelling of a space teachings of van den Berghe because both references are directed towards simulation modelling of three dimensional space for air flow understanding and because van den Berghe teaches a means for automating the computer fluid dynamics modelling in a manner that reduces or eliminates the need for experts (0014). 
Boufounos and van den Berghe do not teach explicitly teach boundary conditions on the distribution of thermal states in the environment with states of the actuators of the HVAC system and wherein the ADM represents spatio-temporal dynamics of the air using partial differential equations (PDEs), such that the CFD calculation solves the PDEs to produce the target thermal state at the air vents.
Varadi teaches by optimizing a cost function using an HVAC model connecting thermal states at the air vents (taught by Boufounos) with states of the actuators of the HVAC system (0014 “Operation levels U of N actuators (N.gtoreq.2) can be received, where possible values for the operation levels U define an N dimensional space. A cost function C has the operation levels U as an input.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos and the simulation modelling of a space teachings of van den Berghe with the multi-dimensional optimization for HVAC systems teachings of Varadi since both Boufounos and Varadi use cost functions in HVAC environments and Varadi teaches that its specific cost function optimization allows for can be used for changing operation levels to keep temperatures within a desired range while using minimal energy (abstract).  
Boufounos, van den Berghe, Varadi and Farahmand do not teach wherein the ADM represents spatio-temporal dynamics of the air using partial differential equations (PDEs), such that the CFD calculation solves the PDEs to produce the target thermal state at the air vents.
Farahmand teaches and the target thermal state at the air vents (taught by van den Barghe) as boundary conditions on the distribution of thermal states in the environment (0051 “PDE is controlled by changing the boundary temperature T.sub.b(z, t) and airflow velocity v. For example, in one embodiment of the method, the boundary temperature is changed by turning on/off heaters or coolers, and the airflow is controlled by using fans on the wall and changing the speed”, 0052-0053)
wherein the ADM represents spatio-temporal dynamics of the air using partial differential equations (PDEs) (0046 “In an HVAC system, the dynamics of this change is governed by a set of partial differential equations (PDE), that describe the thermodynamical and fluid dynamics of the room.”, 0042 “RL agent 220 interacts with its environment 210. At time step t ϵ {1, 2, 3, . . . }, the RL agent 220 observes the state of the environment x.sub.t 211.”, 0054, 0003 “governing equations of the airflow are expressed by PDEs, the temperature and humidity are not only time varying, but also spatially-varying”), such that the CFD calculation solves the PDEs to produce the target thermal state at the air vents (0046 “in the HVAC system 100, increasing the temperature of the blown air leads to a change in the temperature profile of the room. In an HVAC system, the dynamics of this change is governed by a set of partial differential equations (PDE), that describe the thermodynamical and fluid dynamics of the room.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos and the simulation modelling of a space teachings of van den Berghe with the data driven learning based control of an HVAC system teachings of Farahmand since Farahmand teaches that by using PDEs this allows for improving the performance of current HVAC systems that currently ignore the complexity of PDEs (0004-0005).

Regarding claim 3 and 18, Boufounos, van den Berghe, Varadi and Farahmand teach the control system/method of claim 1/16.
Boufounos and Farahmand further teach wherein the PDEs includes Navier-Stokes equations, with heat transfer equations describing changes on physical properties of heat transfer and motion of the air wherein, to solve the PDEs, the CFD calculation solves the Navier-Stokes equations, with heat transfer equations (Farahmand 0053 “A PDE can be written in the following compact form…the function g is a function that can be written by the advection-diffusion and the Navier-Stokes equations”, 0003 “Navier-Stokes equation and the advection-diffusion equations. These equations are expressed by partial differential equations (PDE) describing the momentum and the mass transportation of the airflow and the heat transfer within the room”, 0046) to produce the target thermal state at the air vents resulting in the input thermal state at the location of the occupant (Boufounos, 0087 “The set of regimes 655 and corresponding set of models 660 can be predetermined offline using various simulation”, 0019 “a model of airflow corresponding to the selected regime; modeling the airflow using the selected model; and controlling the operation of the air-conditioning system using the modeled airflow.”, 0054 “determines the vent angle using the updated model” the model which uses Navier-stokes equation and heat transfer equations is simulated and used for controlling the operations of the air conditioning system including producing the target thermal state at the air vents.)

Regarding claim 5 and 20, Boufounos, van den Berghe, Varadi and Farahmand teach the control system/method of claim 1/16.
Boufounos further teaches wherein the optimization of the cost function (0018 “The solution to the virtual control problem is the control inputs, i.e., the coefficients of the simpler model, reducing a cost function”) minimizes energy consumption of the HVAC system (0049 “one of the objectives of the controller is to optimize the performance of the system measured in accordance with a metric of performance. Examples of the metric include, but are not limited to, an energy consumed by the system during the operation”).

Regarding claim 6, Boufounos, van den Berghe, Varadi and Farahmand teach the control system of claim 1.
Boufounos further teaches wherein the optimization of the cost function is performed iteratively based on a sensitivity of the cost function to the operation of the HVAC system (0072 “the optimization 220 includes minimizing a cost function”, 0075 “the optimization 220 of the cost function is performed on-line during the operation of the air-conditioning system. For example, one embodiment optimizes the cost function using a gradient descent with numerical evaluation of the gradient of the cost function”, 0053 The cost function is something that is sensitive to the operation of the HVAC system. A gradient descent calculation is performed for the cost function. Gradient descent is an iteratively performed calculation.) 

Regarding claim 8, Boufounos, van den Berghe, Varadi and Farahmand teach the control system of claim 1.
Boufounos further teaches wherein the thermal state at each location in the environment includes a temperature vector and an airflow velocity vector (0017 “the airflow velocity and temperature field can be defined as value of 3D velocity vector and 1D temperature vector at discrete points in the controlled environment”), such that the distribution of values of thermal states at different locations in the environment includes distributions of the temperature field and distributions of the airflow field (0017 “At any time, airflow velocity and temperature field can be described as combination of temperature and velocities of the dominating structures of airflow. The strength of these dominant structures, measured by some norm, is not usually static in time. Information about the time evolution, i.e. the dynamics, of the dominant structures”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boufounos et al (US PUB. 20160258645, herein Boufounos) in view of van den Berghe (US PUB. 20150142393) in further view of Varadi (US PUB. 20140371920) in further view of Farahmand et al (US PUB. 20180100662, herein Farahmand) in further view of Nabi et al (NPL Adjoint based optimization of displacement ventilation flow, July 2017, herein Nabi)

Regarding claim 7, Boufounos, van den Berghe, Varadi and Farahmand teach the control system of claim 6. 
While Boufounos teaches the cost function (0072) Boufounos, van den Berghe, Varadi and Farahmand do not teach wherein the cost function is optimized using a direct-adjoint-looping (DAL) method.
Nabi does teach wherein the cost function is optimized using a direct-adjoint-looping (DAL) method (page 15 second to last paragraph, “We employ the DAL method to optimize the cost function”, page 3 last paragraph “Direct-Adjoint-Looping (DAL)”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos, the simulation modelling of a space teachings of van den Berghe and the cost function teachings of Varadi and the data driven PDE control of Farahmand with the direct adjoint looping method of Nabi because the references are all directed towards model based HVAC control systems and because Nabi teaches a means for identifying flow regimes with the desired air quality, thermal comfort and energy consumption (last paragraph page 2). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boufounos et al (US PUB. 20160258645, herein Boufounos) in view of van den Berghe (US PUB. 20150142393) in further view of Varadi (US PUB. 20140371920) in further view of Farahmand et al (US PUB. 20180100662, herein Farahmand) in further view of Kwon et al (US PUB. 20200200414, herein Kwon). 

Regarding claim 9, Boufounos, van den Berghe, Varadi and Farahmand teach the control system of claim 1. 
Boufounos further teaches wherein the thermal state at each location in the environment includes a temperature vector, an airflow velocity vector (0017 “the airflow velocity and temperature field can be defined as value of 3D velocity vector and 1D temperature vector at discrete points in the controlled environment”), [and a humidity vector], such that the distribution of values of thermal states at different locations in the environment includes distributions of the temperature field, distributions of the airflow field (0017 “At any time, airflow velocity and temperature field can be described as combination of temperature and velocities of the dominating structures of airflow. The strength of these dominant structures, measured by some norm, is not usually static in time. Information about the time evolution, i.e. the dynamics, of the dominant structures”), [and distributions of the humidity field].
Boufounos, van den Berghe, Varadi and Farahmand do not teach and a humidity vector and distributions of the humidity field.
Kwon does teach and a humidity vector (0019 “humidity data of the past predetermined period from a scalar into a direction vector”)
and distributions of the humidity field (0011 “receiving temperature data and humidity data indicating indoor temperature and humidity”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos, the simulation modelling of a space teachings of van den Berghe and the cost function teachings of Varadi with the humidity vector teachings of Kwon because the cited references are all directed towards automatic control systems of HVAC systems and because Kwon teaches that by calculating the humidity in a vector this allows for optimal temperature calculations (0019). 

Claim 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boufounos et al (US PUB. 20160258645, herein Boufounos) in view of van den Berghe (US PUB. 20150142393) in further view of Varadi (US PUB. 20140371920) in further view of McNamara et al (US PUB. 20210011443, herein McNamara).
Regarding claim 10, Boufounos, van den Berghe, Varadi and Farahmand teach the control system of claim 1, further comprising: 
Boufounos further teaches a memory (0020) configured to 
store the ADM (0021); 
and store the HVAC model connecting thermal states at the air vents with states of the actuators of the HVAC system (0026 0021 “an air-conditioning system, including… an evaporator…a memory storing…a corresponding set of models of flow dynamics connecting values of velocity and temperature of the airflow conditioned during the operation of the system”, 0020, 0054 “determines the vent angle using the updated model 110. The vent angle optimizes the air flow”, HVAC model is part of the overall model and is stored in memory. Vents are where the airflow come from and the temperature of the airflow is known therefore the thermal states at the air vents are known.); 
wherein the processor (0019) configured to 
estimate the current thermal state at the location of the occupant (0094 “the selected model is further solved to estimate the values of the airflow, and the estimated values are compared 770 to the measured values 730 of the airflow”)  using the ADM model with boundary conditions determined by a current thermal state at the air vents (0061 “an opening and closing of a window or a door in the room changes the boundary conditions”, Boundary conditions on the distribution of thermal states in the environment are found. Sensed conditions which are the result of opening and closing of windows and operation of which correspond to the input thermal state at a location of the occupant are used for determination of boundary conditions. Windows and doors also correspond to air vents.)
determine the target thermal state at the air vents (0045 “The system can be controlled by a controller 120 responsible for accepting set-points 115, e.g., from a thermostat”, 0029, 0054 “vent angle optimizes the air flow, which in turn can reduce the setpoint and optimize the efficiency of the air-conditioning system.”, 0021 “including a user input interface for receiving a setpoint” Setpoints for air vents are determined) resulting in the input thermal state at the location of the occupant (0054 “FIG. 1D shows a block diagram of a method for controlling one or combination of a vent angle and room inlet air temperature of the air-conditioning system to maintain set point at certain location in the room”) according to the ADM (0047 “The system 100 is also controlled by an optimization controller 140 for updating parameters of the model of the airflow dynamics”, 0055 “the model accurately represent the dynamics of the airflow and is able to adapt to the changes in the conditioned environment, such as a room 160 caused by, e.g. opening and closing of a window or a door” 0054 “the online optimizer 195 can output a modified set point to the controller 190 and can output a vent angle to the system 100.”, Airflow dynamic modelling is used for controlling of vent angles to reach a setpoint temperature for the location.); 
and determine the control commands updating the states of the actuator to result in the target thermal state at the air vents according to the HVAC model (0054 “FIG. 1D shows a block diagram of a method for controlling one or combination of a vent angle and room inlet air temperature of the air-conditioning system to maintain set point at certain location in the room…determines the vent angle using the updated model 110. The vent angle optimizes the air flow, which in turn can reduce the setpoint and optimize the efficiency of the air-conditioning system”, 0026, 0021 “an air-conditioning system, including… an evaporator…a corresponding set of models of flow dynamics connecting values of velocity and temperature of the airflow conditioned during the operation of the system” the HVAC model is part of the overall model and is used for determining control commands for the actuation of the vent to the proper angle.).
Boufounos, van den Berghe, Varadi and Farahmand do not teach store a thermal comfort model (TCM) connecting a current thermal state at the location of the occupant with the input thermal state at the location of the occupant changing a current thermal comfort of the occupant to a desired thermal comfort; wherein the input interface is configured to accept data indicative of the current thermal comfort of the occupant; submit the current thermal state at the location of the occupant and the current thermal comfort of the occupant to the TCM to produce the input thermal state at the location of the occupant.
McNamara does teach store a thermal comfort model (TCM) (0188 “a model for managing occupant comfort”) connecting a current thermal state at the location of the occupant with the input thermal state at the location of the occupant (0214 “model generator 1714 determines to maintain occupant comfort based on the training data (i.e., T.sub.sp,g is an optimal temperature for zone 1506 given current conditions in zone”, 0126 “temperature sensors…monitor or control a variable state or condition within building zone”) changing a current thermal comfort of the occupant to a desired thermal comfort (0188 “The control signals generated by zone controller 1504 can be based on adjusted zone setpoints for zone…To determine the adjusted zone setpoints, zone controller 1504 can adjust zone group setpoints provided by supervisory controller 1526 based on a model for managing occupant comfort in zone”.)
wherein the input interface is configured to accept data indicative of the current thermal comfort of the occupant (0229 “the magnitude and frequency of occupant setpoint adjustments can be related to a degree of occupant discomfort. In this way, frequent and large setpoint changes may indicate a higher degree of occupant discomfort, while less frequent and smaller setpoint changes may indicate a lower degree of occupant discomfort”)
submit the current thermal state at the location of the occupant and the current thermal comfort of the occupant to the TCM  to produce the input thermal state at the location of the occupant (0214 “model generator 1714 determines to maintain occupant comfort based on the training data (i.e., T.sub.sp,g is an optimal temperature for zone 1506 given current conditions in zone”, 0126 “temperature sensors…monitor or control a variable state or condition within building zone”, 0229 “the magnitude and frequency of occupant setpoint adjustments can be related to a degree of occupant discomfort. In this way, frequent and large setpoint changes may indicate a higher degree of occupant discomfort, while less frequent and smaller setpoint changes may indicate a lower degree of occupant discomfort. These indications of occupant comfort can be utilized by model generator 1714 when generating a setpoint adjustment model used to maintain occupant comfort... zone temperature setpoints can be determined by scaling and adjusting the zone group temperature setpoints based on occupant preferences as illustrated by series” Current thermal state data and occupant thermal comfort are inputted into the model to determine setpoints. Setpoints correspond to input thermal state at the location of the occupant.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos, the simulation modelling of a space teachings of van den Berghe and the cost function teachings of Varadi and Farahmand with the comfort modelling teachings of McNamara because the cited references are both directed towards modelling for HVAC control systems and because McNamara teaches a means for optimizing building performance by increasing comfort (0136).

Regarding claim 11, Boufounos, van den Berghe, Varadi, Farahmand and McNamara teach the control system of claim 10.
 Boufounos further teaches wherein the processor (0019) is configured to determine current thermal state at the air vent using the HVAC model with current states of the actuators of the HVAC system (0054 “determines the vent angle using the updated model 110. The vent angle optimizes the air flow, which in turn can reduce the setpoint” setpoint, which corresponds to the thermal state is determined based on vent angle which corresponds with the current state of the actuators since vents are moved to change their angle.)

Regarding claim 12, Boufounos, van den Berghe, Varadi, Farahmand and McNamara teach the control system of claim 10.
McNamara further teaches further comprising a biometric sensor configured to determine the current thermal comfort of the occupant based on biometrics of the occupant (0161 “user devices such as smartphone 558 and wearable device 559 can be configured to provide feedback about building 10 and/or user 550 to BMS 400 automatically. For example, wearable device 559 can be configured to sense various biometric information related to user 550 (e.g., heart rate, body temperature) and provide such information” thermal comfort is explained as being established for example from user biometric data.)

Regarding claim 13, Boufounos, van den Berghe, Varadi, Farahmand and McNamara teach the control system of claim 12.
McNamara further teaches wherein the biometric sensor includes one or combination of a remote photoplethysmography (RPPG) sensor for measuring one or more vital signs of the occupant, a wearable device for measuring the one or more vital signs of the occupants, and a camera for determining gestures of the occupant indicative of the thermal comfort of the occupant (0161 “user devices such as smartphone 558 and wearable device 559 can be configured to provide feedback about building 10 and/or user 550 to BMS 400 automatically. For example, wearable device 559 can be configured to sense various biometric information related to user 550 (e.g., heart rate, body temperature) and provide such information” thermal comfort is explained as being established from a wearable device collecting vital signs.)
Regarding claim 14, Boufounos, van den Berghe, Varadi, Farahmand and McNamara teach the control system of claim 10.
McNamara further teaches wherein the input interface is configured to receive labels of the current thermal comfort provided by the occupant (0161 “user 550 may provide input to BMS 400 via interface 1000 to indicate that it is too hot in the office space.”). 

Regarding claim 15, Boufounos, van den Berghe, Varadi, Farahmand and McNamara teach the control system of claim 10.
Boufounos and McNamara teach wherein the processor is further configured to update the TCM based on the current thermal state at the location of the occupant (McNamara, 0204 “additional training data can be determined by zone controller 1504 for generating /updating the setpoint adjustment model. As additional training data is gathered, the setpoint adjustment model can be refined as to more accurately model occupant comfort for various conditions.” The setpoint which corresponds to the thermal state at the location of the occupant is used for updating a comfort model) determined using the ADM (Boufounos, 0047 “The system 100 is also controlled by an optimization controller 140 for updating parameters of the model of the airflow dynamics”, 0055 “the model accurately represent the dynamics of the airflow and is able to adapt to the changes in the conditioned environment, such as a room 160 caused by, e.g. opening and closing of a window or a door” 0054 “the online optimizer 195 can output a modified set point to the controller 190 and can output a vent angle to the system 100.”, modification of setpoints occurs using the ADM of Boufounos) and the current thermal comfort of the occupant (McNamara, 0229 “the magnitude and frequency of occupant setpoint adjustments can be related to a degree of occupant discomfort. In this way, frequent and large setpoint changes may indicate a higher degree of occupant discomfort, while less frequent and smaller setpoint changes may indicate a lower degree of occupant discomfort. These indications of occupant comfort can be utilized by model generator 1714 when generating a setpoint adjustment model used to maintain occupant comfort... zone temperature setpoints can be determined by scaling and adjusting the zone group temperature setpoints based on occupant preferences as illustrated by series”). 

Relevant Prior Art
	Hixon (US PUB. 20080300835) has been deemed relevant prior art since Hixon teaches a means for space time based control for HVAC systems. 

Response to Arguments
Applicant’s arguments, filed 06/27/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boufounos et al (US PUB. 20160258645, herein Boufounos) in view of van den Berghe (US PUB. 20150142393) in further view of Varadi (US PUB. 20140371920) in further view of Farahmand et al (US PUB. 20180100662, herein Farahmand).
	Applicant argues that Boufounos does not teach solving PDEs describing the dynamics of the air and does not use boundary conditions to solve PDEs. Boufounos does not teach solving PDEs. However, Farahmand does teach solving PDEs describing the dynamics of the air (0046). Further Farahmand teaches boundary conditions in PDEs (0051-0053). 
Applicant argues that it would not be obvious to combine the reduced order model teachings of Boufounos with partial differential equations teachings since this would frustrate the system of Boufounos. However, In response to applicant's argument that PDE solving would frustrate the reduced order models of Boufounos, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116